THE THIRTEENTH COURT OF APPEALS

                                   13-13-00322-CV


               IN THE INTEREST OF C.A.S. AND J.M.S. II, CHILDREN


                                   On Appeal from the
                     105th District Court of Nueces County, Texas
                              Trial Cause No. 04-3843-D


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed for want of prosecution. The Court

orders the appeal DISMISSED FOR WANT OF PROSECUTION in accordance with its

opinion. Costs of the appeal are adjudged against appellant.

      We further order this decision certified below for observance.

December 5, 2013